 


Exhibit 10.1

 

2013 LONG-TERM INCENTIVE PLAN

2018 PERFORMANCE AWARD AGREEMENT

 

United States Cellular Corporation, a Delaware corporation (the "Company"),
hereby grants to the recipient of this award (the "Employee") as of the date
(the "Grant Date") set forth in the “Stock Options and Awards” section of the
Employee’s Company on-line account with Solium Capital (the “Award Summary”), a
Performance Award (the "Award") with a target opportunity equal to the number of
shares of Common Stock set forth in the Award Summary.  Depending on performance
during the Performance Period (for all purposes of this Award Agreement, as
defined in accordance with Exhibit A hereto), the Employee may be entitled under
this Award Agreement to shares of Common Stock equal to 50% to 200% of the
target opportunity, in accordance with Section 2 below.  The Award is granted
pursuant to the provisions of the United States Cellular Corporation 2013
Long-Term Incentive Plan, as amended from time to time (the “Plan”) and is
subject to the restrictions, terms and conditions set forth below.  Capitalized
terms not defined herein shall have the meanings specified in the Plan.

 1. Award Subject to Acceptance

The Award shall become null and void unless the Employee accepts the Award and
this Award Agreement either electronically by utilizing the Employee’s Company
on-line account with Solium Capital, which is accessed at www.solium.com/login,
or in paper format which may be obtained by contacting Mary Beth Richardson.

 2. Performance-Based Adjustment

(a)  In General.  The Award shall be adjusted pursuant to the terms of this
Award Agreement and the Plan and based on the achievement of Performance
Measures (for all purposes of this Award Agreement, as defined in accordance
with Exhibit A hereto and determined in accordance with criteria approved by the
Committee) during the Performance Period.  Achievement of the Performance
Measures shall be determined and certified by the Committee in writing within
ninety (90) days following the last day of the Performance Period (the date of
such certification, the “Certification Date”). Notwithstanding the foregoing, in
no event shall the adjustment of the Award described in this Section 2 cause the
number of shares of Common Stock subject to the Award to be less than 50% of the
target opportunity as of the Grant Date.

(b)  Fractional Shares.  Only a whole number of shares of Common Stock may be
issued in respect of this Award.  If a fractional number of shares of Common
Stock is scheduled to be subject to this Award Agreement following adjustment
pursuant to this Section 2, such number of shares shall be rounded to the
nearest whole number.

(c)  Impact of Adjustment.  On and after the Certification Date, “Award” for all
purposes of this Award Agreement shall mean the Award as adjusted pursuant to
this Section 2.  To the extent shares of Common Stock subject to the Award are
reduced pursuant to this Section 2, then the Award shall be forfeited as it
relates to those reduced shares, and the Employee shall have no rights with
respect thereto.

 3. Restriction Period and Forfeiture

(a)  In General.  Except as otherwise provided in this Award Agreement, the
Award shall become nonforfeitable and the Restriction Period with respect to the
Award shall terminate on the third annual anniversary of the Grant Date (the
“Three-Year Anniversary Date”), provided that the Employee remains continuously
employed by the Employers and Affiliates until the Three-Year Anniversary Date. 
Within seventy (70) days following the Three-Year Anniversary Date, the Company
shall issue to the Employee in a single payment the shares of Common Stock
subject to the Award on the Three-Year Anniversary Date.

(b)  Death.  If the Employee has a Separation from Service prior to the
Three-Year Anniversary Date by reason of death, then on the date of the
Employee’s death the Award (in the case of death prior to the Certification
Date, without regard to the adjustment set forth in Section 2, and in the case
of death on or following the Certification Date, after the adjustment set forth
in Section 2) shall become nonforfeitable and the Restriction Period with
respect to the Award shall terminate.  Within seventy (70) days following the
date of the Employee’s death, the Company shall issue to the Employee’s
designated beneficiary in a single payment the shares of Common Stock subject to
the Award.

(c)  Disability.  If the Employee has a Separation from Service prior to the
Three-Year Anniversary Date by reason of Disability, then on the date of the
Employee’s Separation from Service the Award (in the case of separation due to
Disability prior to the Certification Date, without regard to the adjustment set
forth in Section 2, and in the case of separation due to Disability on or
following the Certification Date, after the adjustment set forth in Section 2)
shall become nonforfeitable and the Restriction Period with respect to the Award
shall terminate.  The Company shall issue the shares of Common Stock subject to
the Award in a single payment within seventy (70) days following the date of the
Employee’s Separation from Service; provided, however, that if the Award is
subject to section 409A of the Code, and if the Employee is a Specified Employee
as of the date of his or her Separation from Service, then such payment shall be
delayed until and made during the seventh calendar month following the calendar
month during which the Employee’s Separation from Service occurs (or, if
earlier, the calendar month following the calendar month of the Employee’s
death).  For purposes of this Award Agreement, “Disability” shall mean a total
physical disability which, in the Committee’s judgment, prevents the Employee
from performing substantially his or her employment duties and responsibilities
for a continuous period of at least six months.




 

 

 


 


(d)  Retirement at or after Attainment of Age 66.  If the Employee has a
Separation from Service on or after January 1, 2019 but prior to the Three-Year
Anniversary Date by reason of retirement at or after attainment of age 66, then
on the date of the Employee’s Separation from Service the Award (after the
adjustment set forth in Section 2) shall become nonforfeitable and the
Restriction Period with respect to the Award shall terminate.  The Company shall
issue the shares of Common Stock subject to the Award in a single payment within
seventy (70) days following the date of the Employee’s Separation from Service;
provided, however, that if the Award is subject to section 409A of the Code, and
if the Employee is a Specified Employee as of the date of his or her Separation
from Service, then such payment shall be delayed until and made during the
seventh calendar month following the calendar month during which the Employee’s
Separation from Service occurs (or, if earlier, the calendar month following the
calendar month of the Employee’s death).  If the Employee has a Separation from
Service prior to January 1, 2019 by reason of retirement at or after attainment
of age 66, then on the date of the Employee’s Separation from Service the Award
shall be forfeited and shall be canceled by the Company.

(e)  Other Separation from Service.  If the Employee has a Separation from
Service prior to the Three-Year Anniversary Date for any reason other than
death, Disability or retirement at or after attainment of age 66 (including if
the Employee has a Separation from Service prior to the Three-Year Anniversary
Date by reason of the Employee’s negligence or willful misconduct, in each case
as determined by the Company in its sole discretion, irrespective of whether
such separation occurs on or after the Employee attains age 66), then on the
date of the Employee’s Separation from Service the Award shall be forfeited and
shall be canceled by the Company.

(f)  Forfeiture of Award and Award Gain upon Competition, Misappropriation,
Solicitation or Disparagement.  Notwithstanding any other provision herein, if
the Employee engages in (i) Competition (as defined in this Section 3(f) below);
(ii) Misappropriation (as defined in this Section 3(f) below); (iii)
Solicitation (as defined in this Section 3(f) below) or (iv) Disparagement (as
defined in this Section 3(f) below), in each case as determined by the Company
in its sole discretion, then (i) on the date of such Competition,
Misappropriation, Solicitation or Disparagement, the Award immediately shall be
forfeited and shall be canceled by the Company and (ii) in the event that the
Award became nonforfeitable within the twelve months immediately preceding such
Competition, Misappropriation, Solicitation or Disparagement, the Employee shall
pay the Company, within five business days of receipt by the Employee of a
written demand therefore, an amount in cash determined by multiplying the number
of shares of Common Stock subject to the Award on the date that it became
nonforfeitable (without reduction for any shares of Common Stock delivered by
the Employee or withheld by the Company pursuant to Section 5.3) by the Fair
Market Value of a share of Common Stock on the date that the Award became
nonforfeitable.  The Employee acknowledges and agrees that the Award, by
encouraging stock ownership and thereby increasing an employee’s proprietary
interest in the Company’s success, is intended as an incentive to participating
employees to remain in the employ of the Employers or an Affiliate.  The
Employee acknowledges and agrees that this Section 3(f) is therefore fair and
reasonable, and not a penalty.

The Employee may be released from the Employee’s obligations under this Section
3(f) only if and to the extent the Committee determines in its sole discretion
that such release is in the best interests of the Company.

The Employee agrees that by executing this Award Agreement the Employee
authorizes the Employers and any Affiliate to deduct any amount owed by the
Employee pursuant to this Section 3(f) from any amount payable by the Employers
or any Affiliate to the Employee, including, without limitation, any amount
payable to the Employee as salary, wages, vacation pay or bonus.  The Employee
further agrees to execute any documents at the time of setoff required by the
Employers and any Affiliate in order to effectuate the setoff.  This right of
setoff shall not be an exclusive remedy and an Employer’s or an Affiliate’s
election not to exercise this right of setoff with respect to any amount payable
to the Employee shall not constitute a waiver of this right of setoff with
respect to any other amount payable to the Employee or any other remedy.  Should
the Employers and/or any Affiliate institute a legal action against the Employee
to recover the amounts due, the Employee agrees to reimburse the Employers
and/or any Affiliate for their reasonable attorneys’ fees and litigation costs
incurred in recovering such amounts from the Employee. 

For purposes of this Award Agreement, “Competition” shall mean that the
Employee, directly or indirectly, individually or in conjunction with any
Person, during the Employee’s employment with the Employers and the Affiliates
and for the twelve months after the termination of that employment for any
reason, other than on any Employer’s or Affiliate’s behalf (i) has contact with
any customer of an Employer or Affiliate or with any prospective customer which
has been contacted or solicited by or on behalf of an Employer or Affiliate for
the purpose of soliciting or selling to such customer or prospective customer
the same or a similar (such that it could substitute for) product or service
provided by an Employer or Affiliate during the Employee’s employment with the
Employers and the Affiliates; or (ii) becomes employed in the business or
engages in the business of providing wireless products or services in any county
or county contiguous to a county in which an Employer or Affiliate provided such
products or services during the Employee’s employment with the Employers and the
Affiliates or had plans to do so within the twelve month period immediately
following the Employee’s termination of employment.

For purposes of this Award Agreement, “Misappropriation” shall mean that the
Employee (i) uses Confidential Information (as defined below) for the benefit of
anyone other than the Employers or an Affiliate, as the case may be, or
discloses the Confidential Information to anyone not authorized by the Employers
or an Affiliate, as the case may be, to receive such information; (ii) upon
termination of employment, makes any summaries of, takes any notes with respect
to or memorizes any Confidential Information or takes any Confidential
Information or reproductions thereof from the facilities of the Employers or an
Affiliate or (iii) upon termination of employment or upon the request of the
Employers or an Affiliate, fails to return all Confidential Information then in
the Employee’s possession.  For the avoidance of doubt, “Misappropriation” does
not include disclosure of Confidential Information to a governmental regulatory
agency, such as the U.S. Securities and Exchange Commission, provided that the
Employee informs the agency that the Employers and/or Affiliates deem the
information to be confidential.  “Confidential Information” shall mean any
confidential and proprietary drawings, reports, sales and training manuals,
customer lists, computer programs and other material




 

 

 


 


embodying trade secrets or confidential technical, business, or financial
information of the Employers or an Affiliate.

For purposes of this Award Agreement, “Solicitation” shall mean that the
Employee, directly or indirectly, individually or in conjunction with any
Person, during the Employee’s employment with the Employers and the Affiliates
and for the twelve months after the termination of that employment for any
reason, other than on any Employer’s or Affiliate’s behalf, solicits, induces or
encourages (or attempts to solicit, induce or encourage) any individual away
from any Employer’s or Affiliate’s employ or from the faithful discharge of such
individual’s contractual and fiduciary obligations to serve the Employers’ and
Affiliates’ interests with undivided loyalty.

For purposes of this Award Agreement, “Disparagement” shall mean that the
Employee has made a statement (whether oral, written or electronic) to any
Person other than to an officer of an Employer or an Affiliate that disparages
or demeans the Employers, any Affiliate, or any of their respective owners,
directors, officers, employees, products or services.  For the avoidance of
doubt, “Disparagement” does not include making truthful statements to any
governmental regulatory agency or to testimony in any legal proceeding.

 4. Change in Control

(a)  In General.  Notwithstanding any provision in the Plan or any other
provision of this Award Agreement, in the event of a Change in Control, the
Board (as constituted prior to such Change in Control) may in its discretion,
but shall not be required to, make such adjustments to the Award as it deems
appropriate, including, without limitation:  (i) causing the Award to become
nonforfeitable in whole or in part; and/or (ii) causing the Performance Measures
to be deemed to be satisfied at the target, maximum or any other level, as
determined by the Board (as constituted prior to such Change in Control); and/or
(iii) to the extent permitted under section 409A of the Code, causing the
Performance Period and Restriction Period with respect to the Award to lapse in
full or in part and payment of the Award, to the extent the Performance Period
and Restriction Period have lapsed, to occur within sixty (60) days following
the occurrence of the Change in Control (the “Change in Control Payment
Period”); and/or (iv) substituting for some or all of the shares of Common Stock
subject to the Award the number and class of shares into which each outstanding
share of Common Stock shall be converted pursuant to the Change in Control, with
an appropriate and equitable adjustment to the Award as determined by the
Committee in accordance with Section 5.5 below and/or (v) to the extent
permitted under section 409A of the Code, requiring that the Award, in whole or
in part, be surrendered to the Company by the holder thereof and be immediately
canceled by the Company and providing that the holder of the Award receive,
within the Change in Control Payment Period, (X) a cash payment in an amount
equal to the number of shares of Common Stock then subject to the portion of the
Award surrendered, to the extent the Performance Period and Restriction Period
on the Award have lapsed or will lapse pursuant to this Section 4(a) and to the
extent that the Performance Measures have been satisfied or are deemed satisfied
pursuant to this Section 4(a), multiplied by the Fair Market Value of a share of
Common Stock as of the date of the Change in Control; (Y) shares of capital
stock of the corporation resulting from or succeeding to the business of the
Company pursuant to the Change in Control, or a parent corporation thereof,
having a fair market value not less than the amount determined under clause (X)
above; or (Z) a combination of the payment of cash pursuant to clause (X) above
and the issuance of shares pursuant to clause (Y) above.

(b)  Definition of Change in Control.  For purposes of the Plan and this Award
Agreement, a "Change in Control" shall mean:

(1)  the acquisition by any Person, including any "person" within the meaning of
section 13(d)(3) or 14(d)(2) of the Exchange Act, of beneficial ownership within
the meaning of Rule 13d-3 promulgated under the Exchange Act, of the then
outstanding securities of the Company (the “Outstanding Voting Securities”) (x)
having sufficient voting power of all classes of capital stock of the Company to
elect at least 50% or more of the members of the Board or (y) having 50% or more
of the combined voting power of the Outstanding Voting Securities entitled to
vote generally on matters (without regard to the election of directors),
excluding, however, the following:  (i) any acquisition directly from the
Company or an Affiliate (excluding any acquisition resulting from the exercise
of an exercise, conversion or exchange privilege, unless the security being so
exercised, converted or exchanged was acquired directly from the Company or an
Affiliate), (ii) any acquisition by the Company or an Affiliate, (iii) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or an Affiliate, (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (3) of this Section 4(b), or (v) any acquisition by the
following Persons:  (A) LeRoy T. Carlson or his spouse, (B) any child of LeRoy
T. Carlson or the spouse of any such child, (C) any grandchild of LeRoy T.
Carlson, including any child adopted by any child of LeRoy T. Carlson, or the
spouse of any such grandchild, (D) the estate of any of the Persons described in
clauses (A)-(C), (E) any trust or similar arrangement (including any acquisition
on behalf of such trust or similar arrangement by the trustees or similar
Persons) provided that all of the current beneficiaries of such trust or similar
arrangement are Persons described in clauses (A)-(C) or their lineal
descendants, or (F) the voting trust which expires on June 30, 2035, or any
successor to such voting trust, including the trustees of such voting trust on
behalf of such voting trust (all such Persons, collectively, the "Exempted
Persons");

(2)  individuals who, as of March 15, 2016, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of such Board;
provided that any individual who becomes a director of the Company subsequent to
March 15, 2016, and whose election or nomination for election by the Company's
stockholders was approved by the vote of at least a majority of the directors
then comprising the Incumbent Board, shall be deemed a member of the Incumbent
Board;

(3)  consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
"Corporate Transaction"), excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the Persons who are the beneficial
owners of the Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, (x) sufficient voting
power to elect at least a majority of the members of the board of




 

 

 


 


directors of the corporation resulting from the Corporate Transaction and (y)
more than 50% of the combined voting power of the outstanding securities which
are entitled to vote generally on matters (without regard to the election of
directors) of the corporation resulting from such Corporate Transaction
(including in each of clauses (x) and (y), without limitation, a corporation
which as a result of such transaction owns, either directly or indirectly, the
Company or all or substantially all of the Company's assets), in substantially
the same proportions relative to each other as the shares of Outstanding Voting
Securities are owned immediately prior to such Corporate Transaction, (ii) no
Person (other than the following Persons:  (v) the Company or an Affiliate, (w)
any employee benefit plan (or related trust) sponsored or maintained by the
Company or an Affiliate, (x) the corporation resulting from such Corporate
Transaction, (y) the Exempted Persons, and (z) any Person which beneficially
owned, immediately prior to such Corporate Transaction, directly or indirectly,
50% or more of the Outstanding Voting Securities) will beneficially own,
directly or indirectly, 50% or more of the combined voting power of the
outstanding securities of such corporation entitled to vote generally on matters
(without regard to the election of directors) and (iii) individuals who were
members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction; or

(4)  approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company. 

 5. Additional Terms and Conditions of Award

5.1.  Transferability of Award.  Except pursuant to a beneficiary designation
effective on the Employee's death, the Award may not be sold, transferred,
assigned, pledged, hypothecated, encumbered or otherwise disposed of (whether by
operation of law or otherwise) or be subject to execution, attachment or similar
process.  Upon any attempt to so sell, transfer, assign, pledge, hypothecate,
encumber or otherwise dispose of the Award, the Award and all rights hereunder
shall immediately become null and void.

By accepting the Award, the Employee agrees that if all beneficiaries designated
on a form prescribed by the Company predecease the Employee or, in the case of
corporations, partnerships, trusts or other entities which are designated
beneficiaries, are terminated, dissolved, become insolvent or are adjudicated
bankrupt prior to the date of the Employee’s death, or if the Employee fails to
properly designate a beneficiary on a form prescribed by the Company (including
by failure to return such form to the appropriate Company representative during
the Employee’s lifetime), then the Employee hereby designates the following
Persons in the order set forth herein as the Employee’s beneficiary or
beneficiaries:  (i) the Employee’s spouse, if living, or if none, (ii) the
Employee’s then living descendants, per stirpes, or if none, (iii) the
Employee’s estate.

5.2.  Investment Representation.  The Employee hereby represents and covenants
that (a) any shares of Common Stock acquired upon the lapse of restrictions with
respect to the Award will be acquired for investment and not with a view to the
distribution thereof within the meaning of the Securities Act of 1933, as
amended (the "Securities Act"), unless such acquisition has been registered
under the Securities Act and any applicable state securities laws; (b) any
subsequent sale of any such shares shall be made either pursuant to an effective
registration statement under the Securities Act and any applicable state
securities laws, or pursuant to an exemption from registration under the
Securities Act and such state securities laws; and (c) if requested by the
Company, the Employee shall submit a written statement, in a form satisfactory
to the Company, to the effect that such representation is true and correct as of
the date of acquisition of any shares hereunder or is true and correct as of the
date of sale of any such shares, as applicable.  As a condition precedent to the
issuance or delivery to the Employee of any shares subject to the Award, the
Employee shall comply with all regulations and requirements of any regulatory
authority having control of or supervision over the issuance or delivery of the
shares and, in connection therewith, shall execute any documents which the
Committee shall in its sole discretion deem necessary or advisable.

5.3.  Tax Withholding.  The Employee timely shall pay to the Company such amount
as the Company may be required, under all applicable federal, state, local or
other laws or regulations, to withhold and pay over as income or other
withholding taxes (the "Required Tax Payments") with respect to the Award.  The
Employee may elect to satisfy his or her obligation to advance the Required Tax
Payments by (a) authorizing the Company to withhold whole shares of Common Stock
which otherwise would be delivered to the Employee pursuant to the Award, having
an aggregate Fair Market Value determined as of the date the obligation to
withhold or pay taxes arises in connection with the Award or (b) delivery
(either actual delivery or by attestation procedures established by the Company)
to the Company of previously-owned whole shares of Common Stock, having an
aggregate Fair Market Value determined as of the date the obligation to withhold
or pay taxes arises in connection with the Award.  Shares of Common Stock to be
withheld or delivered may not have an aggregate Fair Market Value in excess of
the amount determined by applying the minimum statutory withholding rate. 
Unless other arrangements have been made to the Company’s satisfaction, any
fraction of a share of Common Stock which would be required to pay the Required
Tax Payments shall be disregarded and the remaining amount due shall be paid in
cash by the Employee.  The Employee agrees that if by the pay period that
immediately follows the date that the Restriction Period with respect to the
Award terminates, no cash payment attributable to any such fractional share
shall have been received by the Company, then the Employee hereby authorizes the
Company to deduct such cash payment from any amount payable by the Company or
any Affiliate to the Employee, including without limitation any amount payable
to the Employee as salary or wages. 

Notwithstanding the foregoing provisions of this Section 5.3, an Employee shall
satisfy his or her obligation to advance employment taxes owed prior to the date
that the Restriction Period with respect to the Award terminates, if any, by a
cash payment to the Company, and the Employee hereby authorizes the Company to
deduct such cash payment from any amount payable by the Company or any Affiliate
to the Employee, including without limitation any amount payable to the Employee
as salary or wages. 

The Employee agrees that the authorizations set forth in this Section 5.3 may be
reauthorized via electronic means determined by the Company.  The Employee may
revoke these authorizations by written notice to the Company prior to any such
deduction.




 

 

 


 


5.4.  Award Confers No Rights as a Stockholder.  The Employee shall not be
entitled to any privileges of ownership with respect to the shares of Common
Stock subject to the Award unless and until the restrictions on the Award lapse
and the Employee becomes a stockholder of record with respect to such shares.

5.5.  Adjustment.  In the event of any equity restructuring (within the meaning
of Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation—Stock Compensation) that causes the per share value of shares
of Common Stock to change, such as a stock dividend, stock split, spinoff,
rights offering or recapitalization through an extraordinary dividend, the terms
of the Award, including the number and class of shares of Common Stock subject
to the Award, shall be appropriately and equitably adjusted by the Committee. 
In the event of any other change in corporate capitalization, including a
merger, consolidation, reorganization or partial or complete liquidation of the
Company, such adjustment described in the foregoing sentence may be made as
determined to be appropriate and equitable by the Committee to prevent dilution
or enlargement of rights of participants.  In either case, such adjustment shall
be final, binding and conclusive.  If such adjustment would result in a
fractional share being subject to the Award, the Company shall pay the holder of
the Award, on the date that the shares with respect to the Award are issued, an
amount in cash determined by multiplying (i) the fraction of such share (rounded
to the nearest hundredth) by (ii) the Fair Market Value of a share on the date
that the Restriction Period with respect to the Award terminates.

5.6.  Compliance with Applicable Law.  The Award is subject to the condition
that if the listing, registration or qualification of the shares of Common Stock
subject to the Award upon any securities exchange or under any law, the consent
or approval of any governmental body or the taking of any other action is
necessary or desirable as a condition of, or in connection with, the delivery of
shares, such shares will not be delivered unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company.  The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.

5.7.  Delivery of Shares.  On the date of payment of the Award, the Company
shall deliver or cause to be delivered to the Employee the shares of Common
Stock subject to the Award.  The Company may require that the shares of Common
Stock delivered pursuant to the Award bear a legend indicating that the sale,
transfer or other disposition thereof by the Employee is prohibited except in
compliance with the Securities Act of 1933, as amended, and the rules and
regulations thereunder.  The holder of the Award shall pay all original issue or
transfer taxes and all fees and expenses incident to such delivery, unless the
Company in its discretion elects to make such payment.

5.8.  Award Confers No Rights to Continued Employment or Service.  In no event
shall the granting of the Award or the acceptance of this Award Agreement and
the Award by the Employee give or be deemed to give the Employee any right to
continued employment by or service with the Company or any of its subsidiaries
or affiliates.

5.9.  Decisions of Committee.  The Committee shall have the right to resolve all
questions which may arise in connection with the Award.  Any interpretation,
determination or other action made or taken by the Committee regarding the Plan,
this Award Agreement or the Award Summary shall be final, binding and
conclusive.

5.10.  Company to Reserve Shares.  The Company shall at all times prior to the
cancellation of the Award reserve and keep available, either in its treasury or
out of its authorized but unissued shares of Common Stock, the full number of
shares subject to the Award from time to time.

5.11.  Award Agreement and Award Summary Subject to the Plan.  This Award
Agreement and the Award Summary are subject to the provisions of the Plan, and
shall be interpreted in accordance therewith.  The Employee hereby acknowledges
receipt of a copy of the Plan. 

5.12.  Award Subject to Clawback.  The Award and any shares of Common Stock
delivered pursuant to the Award are subject to forfeiture, recovery by the
Company or other action pursuant to any clawback or recoupment policy which the
Company may adopt from time to time, including without limitation any such
policy which the Company may be required to adopt under the Dodd-Frank Wall
Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or as otherwise required by law.







 

 

 


 


 6. Miscellaneous Provisions

6.1.  Successors.  This Award Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any Person or Persons
who shall, upon the death of the Employee, acquire any rights hereunder.

6.2.  Notices.  All notices, requests or other communications provided for in
this Award Agreement shall be made in writing either (a) by actual delivery to
the party entitled thereto, (b) by mailing in the United States mails to the
last known address of the party entitled thereto, via certified or registered
mail, postage prepaid and return receipt requested, (c) by electronic mail,
utilizing notice of undelivered electronic mail features or (d) by telecopy with
confirmation of receipt.  The notice, request or other communication shall be
deemed to be received (a) in case of delivery, on the date of its actual receipt
by the party entitled thereto, (b) in case of mailing by certified or registered
mail, five days following the date of such mailing, (c) in case of electronic
mail, on the date of mailing but only if a notice of undelivered electronic mail
is not received or (d) in case of telecopy, on the date of confirmation of
receipt. 

6.3.  Governing Law.  The Award, this Award Agreement, the Award Summary and the
Plan, and all determinations made and actions taken pursuant thereto, to the
extent otherwise not governed by the Code or the laws of the United States,
shall be governed by the laws of the State of Delaware and construed in
accordance therewith without giving effect to principles of conflicts of laws.

6.4  Compliance with Section 409A of the Code.  It is intended that the Award,
this Award Agreement, the Award Summary and the Plan be exempt from the
requirements of section 409A of the Code to the maximum extent possible.  To the
extent section 409A of the Code applies to the Award, this Award Agreement, the
Award Summary and the Plan, it is intended that the Award, this Award Agreement,
the Award Summary and the Plan comply with the requirements of section 409A of
the Code to the maximum extent possible.  The Award, this Award Agreement, the
Award Summary and the Plan shall be administered and interpreted in a manner
consistent with this intent.  In the event that the Award, this Award Agreement,
the Award Summary or the Plan does not comply with section 409A of the Code (to
the extent applicable thereto), the Company shall have the authority to amend
the terms of the Award, this Award Agreement, the Award Summary or the Plan
(which amendment may be retroactive to the extent permitted by section 409A of
the Code and may be made by the Company without the consent of the Employee) to
avoid taxes and other penalties under section 409A of the Code, to the extent
possible.  Notwithstanding the foregoing, no particular tax result for the
Employee with respect to any income recognized by the Employee in connection
with the Award, this Award Agreement and the Award Summary is guaranteed, and
the Employee solely shall be responsible for any taxes, penalties, interest or
other losses or expenses incurred by the Employee under section 409A of the Code
in connection with the Award, this Award Agreement and the Award Summary.




 

 

 


 


Notwithstanding the foregoing, no particular tax result for the Employee with
respect to any income recognized by the Employee in connection with the Award,
this Award Agreement and the Award Summary is guaranteed, and the Employee
solely shall be responsible for any taxes, penalties, interest or other losses
or expenses incurred by the Employee under section 409A of the Code in
connection with the Award, this Award Agreement and the Award Summary.

 

 

 

 

UNITED STATES CELLULAR CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  Kenneth R. Meyers

 

 

Kenneth R. Meyers

 

 

President and CEO

 

 

 

(Accept grant electronically via Employee’s account at www.solium.com/login)

 

 

 

 

 

 

IMPORTANT NOTICE-PLEASE READ

Please note that you must submit a beneficiary designation form in hard copy
form to U.S. Cellular®, Attn: Compensation Department, 8410 W. Bryn Mawr Avenue,
Chicago, IL  60631.  The form can be printed from your account at
www.solium.com/login under the “Personal Profile and Passwords” tab,  
“Miscellaneous Account Information” section.  You also may elect at any time to
change a previously-designated beneficiary for your stock options, restricted
stock units and performance awards by completing and submitting to U.S. Cellular
a new beneficiary designation form.

 




 

 

 


 


EXHIBIT A

 

 

 

Element

Provision

 

 

Performance Period

January 1, 2018 to December 31, 2018

Performance Measures* and Weightings

•

Consolidated Total Revenues (40%)

 

 

 

 

•

Simple Free Cash Flow (40%)

 

 

 

 

•

Postpaid Handset Voluntary Defections (20%)

Performance Measure Definitions

Consolidated Total Operating Revenues

Total operating revenues determined on a consolidated company-wide basis and in
a manner consistent with the Company’s presentation of total operating revenues
for external reporting purposes.

Simple Free Cash Flow

Consolidated Adjusted EBITDA (i.e., Adjusted Earnings Before Interest, Taxes,
Depreciation and Amortization) less Consolidated Capital Expenditures, both as
defined below:

 

 

 

 

Consolidated Adjusted EBITDA means Adjusted EBITDA determined on a consolidated
company-wide basis and in a manner consistent with the Company’s presentation of
Adjusted EBITDA for external reporting purposes and further adjusted to remove
the effects of expenses associated with the annual incentive plan and
performance share unit plan.

 

 

 

 

Consolidated Capital Expenditures means capital expenditures determined on a
consolidated company-wide basis and in a manner consistent with the Company’s
presentation of capital expenditures for external reporting purposes.  The
measurement of actual capital expenditures against targeted capital expenditures
may not be sufficiently comprehensive because it would measure actual
expenditures, but not necessarily the efficiency and/or productivity of those
expenditures.  Therefore, if appropriate, the measurement of actual expenditures
against targeted expenditures could incorporate an adjustment for spending
efficiency/productivity which could include an assessment of the degree of
completion of certain projects.  The determination of whether such an adjustment
is appropriate and the amount of the adjustment will be made by the Committee,
considering the recommendation of the President and CEO and Chairman.

Postpaid Handset Voluntary Defections

Postpaid handset voluntary defections determined on a consolidated company-wide
basis.  Excludes postpaid handset involuntary defections, connected device
defections, prepaid defections and reseller defections.

 

 

 

 

 

 

 

 

 

 

* Changes in Generally Accepted Accounting Principles, and/or other adjustment
recommendations limited to material accounting adjustments or major business
decisions (including but not limited to acquisition and divestiture activity)
that, without their adjustment, would cause the calculated result to differ
materially from the unadjusted calculation and therefore not reflect the true
performance delivered in the Performance Period will be evaluated to determine
if adjustment to actual or target results is warranted.

 




 

 

 
